DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed January 18, 2021, with respect to claims 1, 10, and 16 have been fully considered and are persuasive.  The rejection of October 16, 2020 has been withdrawn. 
Status of the Claims
Claims 3 and 21 are canceled.  Claim 22 is added.  No new matter.  Claims 1-2, 4-20, and 22 are present for examination.
Allowable Subject Matter
Claims 1-2, 4-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding Claim 1 (from which claims 2-9 depend), applicant has overcome the double patenting rejection with a terminal disclaimer on January 18, 2021.	Regarding Claim 10 (from which claims 11-15, and 22 depend), applicant has overcome the double patenting rejection with a terminal disclaimer on January 18, 2021.	Regarding Claim 16 (from which claims 17-20 depend), the limitations of claim 21 was amended into claim 16 and applicant has overcome the double patenting rejection with a terminal disclaimer on January 18, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819